ZO

Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.408 Page 1 of 30

ORIGINAL

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America, No. 19-20128
Plaintiff, Hon. Bernard A. Friedman
V.
Offense:
D-1 TARA LYNN LEE, 18 U.S.C. § 1343

(wire fraud)
Defendant.

Maximum Penalty:

20 years

Maximum Fine:
Not to exceed $250,000

Supervised Release:
Up to 3 years

 

Rule 11 Plea Agreement

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant
Tara Lynn Lee and the government agree as follows:
I. Guilty Plea
A. Count of Conviction
Defendant will enter a plea of guilty to Counts Four and Five of the

Indictment, which charge her with wire fraud, in violation of 18 U.S.C. § 1343.
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.409 Page 2 of 30

B. Elements of Offense

The elements of wire fraud are as follows:

First, the defendant devised a scheme to defraud or to obtain money and
property by materially false or fraudulent pretenses, representations, or promises;

Second, the defendant acted with the intent to defraud; and

Third, in advancing, furthering, or carrying out the scheme, the defendant
caused the transmission of a signal of some kind by means of a wire
communication in interstate commerce.

C. Factual Basis for Guilty Pleas

The following facts are a sufficient and accurate basis for defendant’s guilty
pleas:

Beginning in approximately 2014 and continuing through approximately
November 2018, in the Eastern District of Michigan and elsewhere, the defendant,
TARA LYNN LEE, knowingly executed and attempted to execute a scheme to
defraud people seeking to adopt children, and to obtain money by means of
materially false and fraudulent pretenses, representations, and promises.

As part of the scheme, LEE made false representations to people seeking to
adopt children so that they would send her payment for her services, as well as
payment intended to reimburse the birth mother’s expenses. By facilitating

adoptions, LEE was violating prior orders from the Michigan Department of

-2-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.410 Page 3 of 30

Health and Human Services, Bureau of Children and Adult Licensing. LEE agrees
that, for sentencing purposes, she will be held accountable for causing a loss of at
least $250,000. LEE also acknowledges that her scheme involved more than ten
victims, that her victims were vulnerable, that her conduct resulted in substantial
financial hardship to five or more victims, that she used sophisticated means to
conduct her scheme, and that that she had an aggravating role in the offense.

Specifically related to Counts Four and Five of the Indictment, Lee admits
that:

False Representations Regarding Birth Mother “RaShaunda”

In or about February 2018, LEE sent information about a birth mother
named “RaShaunda” to her network of adoption contacts. The opportunity
included a photograph of RaShaunda, said that she was pregnant with a baby boy
with an estimated due date of June 30, 2018. The information contained in the
RaShaunda opportunity was false; in truth and in fact, no birth mother named
RaShaunda had asked LEE to find adoptive parents for her child. Prospective
adoptive parent E.T. responded to the opportunity, and told LEE that she was
interested in adopting RaShaunda’s baby.

On or about February 25, 2018, LEE called E.T. and falsely told her that

RaShaunda had chosen her and her husband, C.T., to adopt her baby. On or about
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.411 Page 4 of 30

February 26, 2018, E.T. paid LEE $15,000 by providing her with credit card
information over the phone.

From February to June 2018, LEE communicated with E.T. through text
messages and phone conversations. LEE gave E.T. false information about
RaShaunda and her pregnancy. Specifically, on April 26, 2018, LEE sent E.T. a
text message that contained an ultrasound photograph that she falsely represented
was RaShaunda’s baby. On June 2, 2018, LEE sent E.T. a text message that stated:
“Let’s schedule a call for Tuesday to talk about birth plans. Your baby is due this
month!!!”

On or about June 12, 2018, LEE called E.T. and told her that RaShaunda had
been shot and killed and that her baby had died. This was false. LEE made up this
story because RaShaunda did not exist.

2. Sentencing Guidelines
A. Standard of Proof
The Court will find sentencing factors by a preponderance of the evidence.
B. Agreed Guideline Range

There are no sentencing guideline disputes. Except as provided below, the

defendant’s guideline range is 97 to 121 months, as set forth on the attached

worksheets. If the Court finds:
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.412 Page 5 of 30

1. That defendant’s criminal history category is higher than reflected
on the attached worksheets, or
2. that the offense level should be higher because, after pleading
guilty, defendant made any false statement to or withheld
information from her probation officer; otherwise demonstrated a
lack of acceptance of responsibility for her offense; or obstructed
justice or committed any crime,
and if any such finding results in a guideline range higher than 97 to 121 months,
the higher guideline range becomes the agreed range. However, if the Court finds
that defendant is a career offender, an armed career criminal, or a repeat and
dangerous sex offender as defined under the sentencing guidelines or other federal
law, and that finding is not already reflected in the attached worksheets, this
paragraph does vot authorize a corresponding increase in the agreed range.
Neither party may take a position concerning the applicable guidelines that
is different than any position of that party as reflected in the attached worksheets,
except as necessary to the Court’s determination regarding subsections a), b), and
c), above.
C. Relevant Conduct

The relevant conduct in this case includes the following:
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.413 Page 6 of 30

Jane Doe 1: Double Match

In or about February 2018, LEE sent information about birth mother Jane
Doe | to her network of adoption contacts. The opportunity included photographs
of Jane Doe 1 and her children, and said that she was pregnant with a baby girl
with an estimated due date of July 3, 2019.

In or about February 2018, LEE told two sets of prospective adoptive
parents—M.LS. and J.S., and M.E. and J.E.—that Jane Doe 1 had chosen them to
adopt her child. LEE requested and received payment from both sets of parents. On
or about February 19, 2018, M.S. and J.S. paid LEE $19,000 by giving LEE their
credit card information over the phone. On or about February 21, 2018 and
February 23, 2018, M.E. and J.E. paid LEE $20,000 by giving her their credit card
information over the phone.

From March to June 2018, LEE communicated with M.S./J.S. and M.E./J.E.
through text messages and phone conversations. LEE gave both sets of prospective
adoptive parents occasional updates about Jane Doe 1 and her pregnancy.

On or about July 1, 2018, LEE called MLE. and J.E. and told them that their
adoption had failed because Jane Doe 1 had delivered her baby without telling
LEE, and that Jane Doe 1 had decided not to place her child into adoption. LEE
presented M.E. and J.E. with other adoption opportunities, and told them that the

money they had paid would “roll over” to another adoption.

-6-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.414 Page 7 of 30

On or about July 1, 2018, M.S. and J.S. left Colorado and began traveling to
Michigan. They arrived in Michigan on or about July 3, 2018. On or about July 7,
2018, LEE told MLS. and J.S. that the adoption had failed, and that Jane Doe 1 had
decided not to place her baby into adoption. LEE told M.S. and J.S. about another
birth mother opportunity.

Enhelica Wiggins: Double Match

In or about April 2018, LEE sent information about birth mother Enhelica
Wiggins to her network of adoption contacts. The opportunity included
photographs of Wiggins’s first name, and said that the sex of the baby was
unknown because Wiggins was only six weeks pregnant. The opportunity stated
that Wiggins’s estimated due date was December 17, 2018.

In or about April 2018, LEE told two sets of prospective adoptive parents—
L.C. and J.C., and M.J. and N.J—that Wiggins had chosen them to adopt her
child. LEE requested and received payment from both sets of parents. On or about
April 27, 2018, May 1, 2018, and May 5, 2018, J.C. and L.C. paid LEE a total of
$33,000 by providing her with credit card numbers over the phone. On or about
April 30, 2018, N.J. paid LEE $25,000 by providing her with credit card numbers

over the phone.
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.415 Page 8 of 30

From April to November 2018, LEE communicated with L.C./J.C. and
M.J./N.J. through text messages and phone conversations. LEE gave both sets of
prospective adoptive parents occasional updates about Wiggins and her pregnancy.
Jane Doe 3: Double Match

In or about June 2018, LEE sent information about birth mother Jane Doe 3
to her network of adoption contacts. The opportunity included a photograph of
Jane Doe 3, stated that the baby’s sex was unknown, and said that Jane Doe 3’s
estimated due date was November 8, 2018.

In or about June 2018, LEE told two sets of prospective adoptive parents—
C.L. and J.L., and S.G. and B.G.—that Jane Doe 3 had chosen them to adopt her
child. LEE requested and received payment from both sets of parents. On or about
June 16, 2018, B.G. paid LEE $12,000 by providing her with credit card numbers
over the phone. On or about June 18, 2018, J.L. paid LEE $18,000 by providing
her with credit card numbers over the phone.

In truth and in fact, Jane Doe 3 was not pregnant in 2018. She did not tell
LEE that she was pregnant in 2018.

Jane Doe 4: Double Match

In or about July 2018, LEE sent information about birth mother Jane Doe 4

to her network of adoption contacts. The opportunity stated that Jane Doe 4 was.

expecting a baby boy in December 2018.

-8-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.416 Page 9 of 30

In or about July 2018, LEE told two sets of prospective adoptive parents—
S.M. and P.M. and J.L.2 and E.L.— that Jane Doe 4 had chosen them to adopt her
child. LEE requested and received payment from both sets of parents. On or about
July 4, 2018, S.M. and P.M. paid LEE $17,000 by providing her with credit card
numbers over the phone. On or about July 22, 2018, E.L. and J.L.2 paid LEE
$17,000 by providing her with credit card numbers over the phone.
Jane Doe 5: Fraudulent Match

In or about September 2018, LEE sent information about birth mother Jane
Doe 5 to her network of adoption contacts. The opportunity said that Jane Doe 5
had an estimated due date of March 6, 2019, and that Jane Doe 5 had come to LEE
“as a referral from another expectant mother.”

In or about September 2018, LEE told prospective adoptive parents J.B. and
M.B. that Jane Doe 5 had chosen them to adopt her baby. LEE requested and
received payment from J.B. and M.B. On or about September 29, 2018, J.B. and
M.B. paid LEE $15,000 by providing her with their credit card numbers over the
phone.

In truth and in fact, prior to accepting payment from M.B. and J.B., LEE had
never met with Jane Doe 5, had not confirmed that she was pregnant, and had not
determined that Jane Doe 5 wanted to work with LEE to place her child into

adoption.
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.417 Page 10 of 30

Jane Doe 6: Fraudulent Matches

In or about October 2018, LEE sent information about birth mother Jane
Doe 6 to her network of adoption contacts. The opportunity said that Jane Doe 6
had an estimated due date of March 1, 2019, and that Jane Doe 6 had come to LEE
“as a referral from another expectant mother.”

In or about October 2018, LEE told prospective adoptive parents A.P. and
C.P. that Jane Doe 6 had chosen them to adopt her baby. LEE requested and
received payment from A.P. and C.P. On or about October 3, 2018, A.P. and C.P.
paid LEE $15,000 by providing her with their credit card numbers over the phone.
LEE also provided A.P. with a photograph of Jane Doe 6. On or about October 4,
2018, A.P. contacted LEE and withdrew from the match with Jane Doe 6 because
she had found Jane Doe 6’s Facebook profile and it was clear to A.P. that Jane Doe
6 did not intend to place her child into adoption.

After A.P. withdrew from the match with Jane Doe 6, LEE sent Jane Doe 6’s
opportunity to her network of adoption contacts, looking to re-match Jane Doe 6.
On or about October 31, 2018, LEE told prospective adoptive parents H.C. and
M.C. that Jane Doe 6 had chosen them to adopt her baby. LEE requested and
received payment from H.C. and M.C. On or about October 31, 2018 and

November 5, 2018, H.C. and M.C. paid LEE a total of $15,000.

-10-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.418 Page 11 of 30

In truth and in fact, Jane Doe 6 was pregnant in 2018. Jane Doe 6 did not tell
LEE that she wanted to place her child into adoption. Jane Doe 6 did not select
A.P./C.P. or H.C./M.C. as adoptive parents for her child.

Jane Doe 7: Fraudulent Match

In or about October 2018, LEE sent information about birth mother Jane
Doe 7 to her network of adoption contacts. The opportunity said that Jane Doe 7
had an estimated due date of March 17, 2019, and that Jane Doe 7 came to LEE “as
a referral from another expectant mother.”

In or about October 2018, LEE told prospective adoptive parents H.B. and
J.B.2 that Jane Doe 7 had chosen them to adopt her baby. LEE requested and
received payment from H.B. and J.B.2. On or about October 21, 23, 24, and 25,
2018, H.B. and J.B.2 paid LEE $13,000 by providing her with their credit card
numbers over the phone.

In truth and in fact, prior to accepting payment from H.B. and J.B.2, LEE
had never met with Jane Doe 7, had not confirmed that she was pregnant, and had
not determined that she wanted to work with LEE to place her child into adoption.
Jane Doe 8: Double Match

In or about April 2018, LEE sent information about birth mother Jane Doe 8

to prospective adoptive parent E.J. LEE sent a photograph of Jane Doe 8 to E.J;

-l1-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.419 Page 12 of 30

E.J. told LEE she was interested in adopting Jane Doe 8’s baby. LEE requested and
received payment from E.J. On or about April 23, 2018, E.J. paid $13,300 to LEE
for her match with Jane Doe 8.

In or about May 2018, LEE sent information about birth mother Jane Doe 8
to prospective adoptive parents K.T. and A.T.; K.T. and A.T. told LEE they were
interested in adopting Jane Doe 8’s baby. LEE requested and received payment
from K.T. and A.T. On or about May 13, 2018, K.T. paid LEE $15,000 to LEE for
their match with Jane Doe 8.

Jane Doe 9: Fraudulent Match

In or about June 2018, LEE sent information about birth mother Jane Doe 9
to her network of adoption contacts. The opportunity said that Jane Doe 9 had an
estimated due date of November 28, 2018, and that Jane Doe 9 and her boyfriend
were “working very hard on their sobriety and just got their son back after he was
in CPS care.”

On or about June 8, 2018, LEE informed prospective adoptive parents H.B.2
and C.B. that Jane Doe 9 had chosen them to adopt her baby. LEE requested and
received payment from H.B.2 and C.B. On or about June 9, 2018, H.B.2 and C.B.
paid LEE $19,000 by providing her with credit card numbers over the phone.

In truth and in fact, Jane Doe 9 was not pregnant in June 2018 and was not

aware that LEE had “matched” her with H.B.2 and C.B. LEE had no reason to

-12-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.420 Page 13 of 30

believe that Jane Doe 9 was pregnant and interested in placing a child into
adoption.
“Devein”: Fraudulent Match

In or about August 2018, LEE sent information about birth mother “Devein”
to her network of adoption contacts. Prospective adoptive parents A.R. and J.R.
told LEE they were interested in adopting Devein’s baby. LEE told A.R. and J.R.
that Devein had chosen them to adopt her baby; LEE requested payment. On or
about August 15, 2018, A.R. and J.R. paid $15,000 to LEE by providing her with
credit card information over the phone.

On or about August 26, 2018, LEE arranged a three-way call between A.R.
and a woman that LEE told A.R. was Devein. The phone call lasted for
approximately seven minutes. In truth and in fact, LEE had another woman, who
was not pregnant, impersonate Devein during the phone call with A.R.

On or about October 28, 2018, LEE sent A.R. a photograph depicting a
pregnant woman from the neck down. The photograph was accompanied with the
text: “I had d over for dinner tonight,” and “There’s your baby.” In truth and in
fact, the photograph that LEE sent to A.R. depicts another pregnant woman that

LEE had matched to another couple.

-13-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.421 Page 14 of 30

3. Sentence
The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing
so must consider the sentencing guideline range.
A. Imprisonment
Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the sentence of
imprisonment in this case may not exceed the top of the sentencing guideline range
as determined by Paragraph 2B.
B. Supervised Release
A term of supervised release, if imposed, follows the term of imprisonment.
There is no agreement on supervised release. In other words, the Court may impose
any term of supervised release up to the statutory maximum term, which in this
case is up to 3 years. The agreement concerning imprisonment described above in
Paragraph 3A does not apply to any term of imprisonment that results from any
later revocation of supervised release.
C. Special Assessment
Defendant will pay a special assessment of $200.00 at the time of
sentencing.
D. Fine

There is no agreement as to fines.

-14-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.422 Page 15 of 30

E. Restitution

The Court shall order restitution to every identifiable victim of defendant’s
offense and all other relevant conduct.

Defendant agrees that restitution is due and payable immediately after the
judgment is entered and is subject to immediate enforcement, in full, by the United
States. 18 U.S.C. §§ 3612(c) and 3613. If the Court imposes a schedule of
payments, defendant agrees that the schedule of payments is a schedule of the
minimum payment due, and that the payment schedule does not prohibit or limit
the methods by which the United States may immediately enforce the judgment in
full.

Defendant agrees to make a full pre-sentence disclosure of her financial
status to the United States Attorney’s Office by completing a Financial Disclosure
Form and the accompanying releases for the purpose of determining her ability to
pay restitution. Defendant agrees to complete and return the Financial Disclosure
Form within three (3) weeks of receiving it from Government counsel. Defendant
agrees to participate in a pre-sentencing debtor’s examination if requested to do so
by Government counsel.

4. Forfeiture
Under Fed.R.Crim.P. 32.2, 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.

§ 2461(c), defendant agrees to forfeit to the United States any and all property, real

-15-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.423 Page 16 of 30

or personal, which constitutes proceeds obtained or derived, directly or indirectly,
from the adoption fraud scheme that resulted in the charges contained in the
Indictment. In support of this agreement, defendant acknowledges that she
personally obtained at least $266,750.00 in criminal proceeds from the adoption
fraud scheme. Defendant agrees to the entry of a $266,750.00 forfeiture money
judgment against her, in favor of the United States (the “Money Judgment”).
Defendant further agrees that she used a portion of the criminal proceeds
that she obtained to make payments on real property located at 30370 Redford,
New Haven, MI 48048 (the “Real Property”) and more specifically described as:
Lot 45, Weathervane Woods Subdivision, according to the plat
thereof as recorded in Liber 161, Pages 17 through 21, both

inclusive of Plats, Macomb County Records.

Parcel ID No.: 06-28-301-032

Defendant agrees to forfeit any interest she may have in the Real Property and/or
to forfeit any interest she may have in net proceeds derived from any sale of the
Real Property by any person or entity as direct proceeds traceable to her adoption
fraud scheme. The United States agrees that any net proceeds derived from
forfeiture and sale of the Real Property, after resolving any third party claims, shall
be credited against the $266,750.00 forfeiture money judgment.

Following entry of this Rule 11 Agreement, defendant agrees to the Court’s

prompt entry of one or more orders of forfeiture in this action. Defendant agrees to

-16-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.424 Page 17 of 30

sign a Stipulated Preliminary Order of Forfeiture agreeing to the Money Judgment
and forfeiture of the Real Property and/or the net proceeds derived from any sale of
the Real Property at her Rule 11 plea hearing, or within two weeks of that hearing.
Defendant agrees that the forfeiture order shall be final and effective as to her
interests upon entry.

Defendant agrees that the Money Judgment may be satisfied from any
property owned by defendant or under her control. Defendant explicitly agrees to
the forfeiture of substitute assets under 21 U.S.C. § 853(p)(2) and waives and
relinquishes her right to oppose the forfeiture of substitute assets under 21 U.S.C.
§ 853(p)(1) or otherwise.

Defendant will cooperate with the United States in connection with its
efforts to identify, locate, seize, and forfeit property that is subject to forfeiture
under this agreement. Defendant agrees that she will cooperate with the United
States by taking whatever steps are necessary to deliver possession of, and clear
title to, any property that is forfeitable to the United States under this agreement
and will execute any legal documents required to abandon and/or forfeit her
interest in such property. Defendant will take whatever steps are necessary to
ensure that any forfeitable assets are not sold, disbursed, hidden, wasted or

otherwise made unavailable.

-17-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.425 Page 18 of 30

Government counsel agrees to submit a request to the U.S. Department of
Justice, Criminal Division, Money Laundering and Asset Recovery Section
(“MLARS”), to remit or restore any forfeited assets to the victims in this case and
apply the forfeited assets to defendant’s restitution obligation. Defendant expressly
acknowledges that any request to remit or restore forfeited funds may be denied by
MLARS, which denial will not be subject to further review, and that no
representations have been made to her by or on behalf of the U.S. Attorney’s
Office as to the likelihood that the request to MLARS will be granted.

Defendant knowingly, voluntarily, and intelligently waives all constitutional
and statutory challenges to any forfeiture carried out in accordance with this plea
agreement, in any form and on any grounds, including that the forfeiture
constitutes an excessive fine or punishment under the Excessive Fines Clause of
the Eighth Amendment.

Defendant acknowledges that she understands that forfeiture is part of the
sentence that may be imposed on her in this case and waives her right to challenge
any failure by the Court to advise her of this, pursuant to Rule 11(b)(1)(J), or
otherwise, at the time her guilty plea is accepted. Defendant further waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding

notice of forfeiture in the charging instrument, pronouncement of forfeiture at

- 18 -
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.426 Page 19 of 30

sentencing, and incorporation of forfeiture in the judgment and waives any right
she may have to request a jury determine the forfeitability of the Real Property.
5. Use of Withdrawn Guilty Plea

If the Court allows defendant to withdraw her guilty plea for a “fair and just
reason” pursuant to Fed. R. Crim. P. 11(d)(2)(B), defendant waives her rights
under Fed. R. Evid. 410, and the government may use her guilty plea, any
statement made under oath at the change-of-plea hearing, and the factual basis
statement in this plea agreement, against her in any proceeding.
6. Each Party’s Right to Withdraw from This Agreement

The Court is not required to sentence Defendant within the advisory
guideline range calculated by the parties in Part 3 of the agreement. Defendant has
no right to withdraw her guilty plea and the parties have no right to withdraw from
this agreement if the Court decides not to sentence within the advisory guideline
range.
7. Appeal Waiver

Defendant waives any right she may have to appeal her conviction on any
grounds. If the sentence imposed does not exceed the high end of the applicable
sentencing guideline range, the defendant also waives any right she may have to

appeal her sentence, including any restitution order, on any ground.

-19-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.427 Page 20 of 30

This waiver does not bar filing a claim of ineffective assistance of counsel in
court.
8. Consequences of Withdrawal of Guilty Pleas or Vacation of Convictions

If defendant is allowed to withdraw her guilty plea(s) or if any conviction
entered pursuant to this agreement is vacated, the Court shall, on the government’s
request, reinstate any charges that were dismissed as part of this agreement. If
additional charges are filed against defendant within six months after the date the
order vacating defendant's conviction or allowing her to withdraw her guilty
plea(s) becomes final, which charges relate directly or indirectly to the conduct
underlying the guilty plea(s) or to any conduct reflected in the attached worksheets,
defendant waives her right to challenge the additional charges on the ground that
they were not filed in a timely manner, including any claim that they were filed
after the limitations period expired.
9. Remaining/Additional Charges

If the Court accepts this agreement, the government will dismiss the
remaining counts in the Indictment.
10. Collateral Consequences of Conviction

Defendant understands that her conviction(s) here may carry additional
consequences under federal and state law, including the potential loss of the right

to vote, right to carry a firearm, right to serve on a jury, and ability to hold certain

- 20 -
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.428 Page 21 of 30

licenses or to be employed in certain fields. Defendant further understands that, if
she is not a native-born citizen of the United States, there may be adverse
immigration consequences resulting from conviction. These include possible
removal from the United States, denial of citizenship, denaturalization, denied
admission to the United States in the future and other possible consequences.
Defendant understands that no one, including the defendant’s attorney or the Court,
can predict to a certainty the effect of defendant’s conviction on any of these
matters. Defendant nevertheless affirms that she chooses to plead guilty regardless
of any immigration consequences or other collateral consequences of her
conviction.
11. Parties to Plea Agreement

Unless otherwise indicated, this agreement does not bind any government
agency except the United States Attorney’s Office for the Eastern District of
Michigan.
12. Scope of Plea Agreement

This agreement, which includes all documents that it explicitly incorporates,
is the complete agreement between the parties. This agreement supersedes all other
promises, representations, understandings and agreements between the parties
concerning the subject matter of this plea agreement that were made at any time

before the guilty plea is entered in court. Thus, no oral or written promises made

-21-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelID.429 Page 22 of 30

by the government to defendant or to the attorney for the defendant at any time
before defendant pleads guilty are binding except to the extent they have been
explicitly incorporated into this agreement.

Notwithstanding the previous paragraph, if defendant has entered into a
proffer agreement in writing or a cooperation agreement in writing with the
government, this plea agreement does not supersede or abrogate the terms of any
such prior written agreement.

This agreement also does not prevent any civil or administrative actions
against defendant, or any forfeiture claim against any property, by the United

States or any other party.

-22-
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelID.430 Page 23 of 30

13. Acceptance of Agreement by Defendant

This plea offer expires unless it has been received, fully signed, in the Office
of the United States Attorney by 5:00 P.M. on 07/23/2019. The government
reserves the right to modify or revoke this offer at any time before defendant
pleads guilty.

MATTHEW SCHNEIDER
United States Attorney

setert Doerr

John K. Neal Sara D. Woodward
Assistant United States Attorney Assistant United States Attorney
Chief, White Collar Crimes

 

 

Date: 06/28/2019

By signing below, defendant acknowledges that she has read (or been read) this
entire document, understands it, and agrees to its terms. She also acknowledges
that she is satisfied with her attorney’s advice and representation. Defendant agrees
that she has had a full and complete opportunity to confer with her lawyer, and has
had all of her questions answered by her lawyer.

Mb AE Siok Koo

 

 

 

 

Sanford Schulman Tara Lynn Lee?
Attorney for Defendant Defendant

§ 20.2019 %-20-19
Date Date
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.431 Page 24 of 30

WORKSHEET A

OFFENSE LEVEL

Defendant TARA LYNN LEE District/Office Eastern District of Michigan

Docket Number 19-20128
Count Number(s) 4 U.S. Code Title & Section 18 _ U.S.C. 1343
Guidelines Manual Edition Used: 2018 (Nofe: The Worksheets are keyed to the November 1, 2016 Guidelines Manual)

INSTRUCTIONS
Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §3D1.2(a) & (b)).

1. Offense Level (See Chapier Two)
Enter the applicable base offense level and any specific offense characteristics from Chapter Two:and explain the
bases for these determinations. Enter the sum in the box provided.

 

 

 

 

 

 

Guideline Description Level
2B1.1(a)(1) Offense involving fraud punishable by up to 20 years; base offense level 7
2B1.1(b)(1)(G Loss exceeded $250,000 +12
2B1.1(b)(2)(B) Offense caused substantial financial hardship to 5 or more victims +4
2B1.1(b)(9) Offense involved violation of prior, specific judicial or administrative order, decree +2
2B1.1(b)(10) Offense involved sophisticated means +2

 

 

If the Chapter Two guideline requires application of a cross reference or other
reference, an additional Worksheet A may be needed for that analysis. See §1B1.5.

Sum |?7

 

 

 

2. Victim-Related Adjustments (See Chapter Three, Pari A)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, § 3A1.1(b)(1) |
enter “0”.

 

 

 

 

3. Role inthe Offense Adjustments (See Chapter Three, Part B)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If the adjustment reduces the § 3B1.1 2
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is —
applicable, enter “0”.

4. Obstruction Adjustments (See Chapier Three, Pari C)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, § 0
enter “0”.

5. Adjusted Offense Level
Enter the sum of Items 1-4. If this Worksheet A does not cover all counts of conviction or situations
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 33
Worksheet D, Item 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

If the defendant has no criminal history, enter “I” here and on Worksheet D, Item 4. No Worksheet C is used.

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.432 Page 25 of 30

CRIMINAL HISTORY
[Page | of 2]

TARA LYNN LEE

Defendant Docket Number 19-20128

 

 

 

| Note: As an aid, some of the basic criminal history “rules” are listed below. However, there are numerous additional criminal history rules at
§§4A1.1 and 4A1.2 that must be used wiih Worksheet C and for correct application.

 

 

Enter the Earliest Date of the Defendant's Relevant Conduct January 2014
(The date of the defendant’s commencement of the instant offense(s))

1. Prior Sentences Resulting from Offenses Committed Prior to the Defendant's 18th Birthday

(a) 3 Points if convicted as an adult, for each prior sentence of imprisonment exceeding one year and one
month imposed within 15 years of the defendant’s earliest date of relevant conduct or resulting in
incarceration during any part of that 15-year period. See §§4A1.1(a) and 4A1.2(d)(1) & (e)(1).

(b) 2 Points for each prior adult or juvenile sentence of confinement of at least 60 days not counted under
§4A1.1(a) imposed within 5 years or from which the defendant was released from confinement within 5 years
of the defendant’s earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(d)(2)(A).

(c) 1 Point for each prior adult or juvenile sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within
5 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(d)(2)(B).

Note: Identify as “adult” any sentence exceeding one year and one month that resulted from an adult conviction.

A telease date is required in only two instances: (1) when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to the
defendant's earliest date of relevant conduct but resulted in the defendant being incarcerated during any part of such 15-year period; or
(2) when a sentence counted under §4A1.1(b) was imposed more than 5 years prior to the defendant's earliest date of relevant conduct,
dui release from confinement occurred within such 5-year period.

 

Date of Release Guideline Criminal
a Offense Sentence ; ; ;
Imposition Date Section History Points

 

 

 

 

 

 

 

 

 

2. Prior Sentences Resulting from Offenses Committed On or After the Defendant's 18th Birthday

(a) 3 Points for each prior sentence of imprisonment exceeding one year and one month imposed within
15 years of the defendant’s earliest date of relevant conduct or resulting in incarceration during any part of
that 15-year period. See §§4A1.1(a) and 4A1.2(e)(1).

(b) 2 Points for each prior sentence of imprisonment of at least 60 days not counted under §4A1.1(a) imposed
within 10 years of the defendant's earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(e)(2).

(c) 1 Point for each prior sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within 10 years of the
defendant's earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(e)(2).

Note: Arelease date is required when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to fhe defendant's earliest
date of relevant conduct but resulted in the defendant being incarcerated during any part of such 15-year period.

 

 

 

 

Date of Giiense Senience Release Guideline Criminal
Imposition Date Section History Points
9/13/2005 non-sufficient funds 2 years probation 2/11/2009 0
1/3/2006 Ordinance violation; traffic | fines and costs 0
2/24/2006 non-sufficient funds probation 1/15/2009 0

 

 

U.S. Sentencing Commission Worksheets (November 1, 20164)
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.433 Page 26 of 30

Worksheet C — Criminal History [Page 2 of 2]

TARA LYNN LEE

Defendant Docket Number 19-20128

 

(continued from Sentences Resulting from Offenses Committed On or After the Defendant’s 18th Birthday)

 

Date of Release Guideline Criminal
Imposition Onense sentence Date Section History Points

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Sum of Criminal History Points for prior sentences under §4A1.1(q), (b), & (c) inltems 1 & 2

 

A total of 4 points can be added for all the 1-Point sentences counted in Items 1 & 2 combined.

 

 

 

4. “Status” of Defendant at Time of Instant Offense
2 Points for “status” if the defendant committed any part of the instant offense (i.e., any relevant

 

conduct) while under any criminal justice sentence (e.g., probation, parole, supervised release, 0
imprisonment, work release, or escape status) for a sentence counted in Items 1 or 2. See §4A1.1(d)

 

 

 

and Application Note 4. List the type of control and identify the counted sentence that resulted in the
control. Otherwise, enter 0 Points.

 

 

§. Crimes of Violence
1 Point for each prior sentence resulting from a conviction of a crime of violence that did not receive

 

any points under §4A1.1(a), (b), or (c) because such sentence was counted as a single sentence which
also included another sentence resulting from a conviction for a crime of violence. A total of 3 points

 

 

 

can be added under this subsection. See §4A1.1(e) and Application Note 5, and §4A1.2(a)(2) & (p).
Identify the crimes of violence and briefly explain why the cases are considered a single sentence.
Otherwise, enter 0 Points.

 

 

4. Total Criminal History Points (Sum of Items 3-5)

 

 

 

 

5. Criminal History Category (Enter here and on Worksheei D, Item 4)

 

 

 

 

 

 

Total Points Criminal History Category
0-1 I
2-3 I
4-6 Il
7-9 IV
10-12 Vv
13 or more VI

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.434 Page 27 of 30

 

___ WORKSHEET D
DETERMINING THE SENTENCE
[Page | of 4]

Defendant TARA LYNN LEE Docket Number _19-20128

 

 

1. Adjusted Offense Level (From Worksheet A or B)
If Worksheet B is required, enter the result from Worksheet B, Item 9. Otherwise, enter the result
from Worksheet A, Item 5. i

 

 

 

2. Acceptance of Responsibility (See Chapter Three, Part E)
Enter the applicable reduction of 2 or 3 levels. If no adjustment is applicable, enter “0”.

3. Offense Level Total (Item 1 less Item 2)

 

 

4. Criminal History Category (From Worksheet A or C)
Enter the result from Worksheet C, Item 8, unless the defendant has no criminal history, and as
directed at the bottom of Worksheet A, no Worksheet C is used and “I” is entered here. |

 

 

 

 

5. Terrorism; Career Offender; Criminal Livelihood; Armed Career Criminal; Repeat and Dangerous
Sex Offender (See Chapter Three, Part A, and Chapter Four, Part B)

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career
Criminal (§4B 1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

 

 

b. Criminal History Category
If the provision for Terrorism (§3A1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4),
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

6. Guideline Range from Sentencing Table
Enter the applicable guideline range from Chapter Five, Part A, in months.

 

97 to 121

 

7. Restricted Guideline Range (See Chapter Five, Part G)
If the statutorily authorized maximum sentence or the statutorily required
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), to
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

 

8. Undischarged Term of Imprisonment; Anticipated State Term of Imprisonment (See §5G1.3)

 

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.435 Page 28 of 30

Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant TARA LYNN LEE Docket Number 19-20128

 

9. Sentencing Options (See Chapier Five, Seniencing Table and §§5B1.1(a) and 5C1.1)

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

Zone A (See §§5B1.1(a)(1) & SC1.1(a) & (b))

 

 

 

If checked, the following options are available:

 

e Fine (See §§5C1.1(b) & 5E1.2(a))
e “Straight” Probation (See §§5B1.1(a)(1) & 5C1.1(b))

e Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B1.1(a)(2) & SC1.1(a) & (c))

 

 

 

If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (c)(2))

e Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment
(See §5C1.1(c)(2))

e Probation with a condition that substitutes intermittent confinement, community
confinement, or home detention for imprisonment (See §§5B1.1(a)(2) and 5C1.1(c)(3))

 

Zone C (See §5C1.1(a) & (d))

 

 

 

 

If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (d)(1))

e Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1.1(d)(2))

 

Zone D (See §5C1.1(a) & (f))

 

 

 

v If checked, the minimum term is to be satisfied by a sentence of imprisonment

 

10. Length of Term of Probation (See §5B1.2)

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

 

At least one year, but not more than five years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.436 Page 29 of 30

Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant TARA LYNN LEE Docket Number 19-20128

 

 

11. Supervised Release (See §§5D1.1 and 5D1.2)

a. Imposition of a Term of Supervised Release:

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

 

Vv Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

 

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(c)).

 

 

Ordered because it may be ordered in any other case (See §5D1.1(b)).

 

 

 

b. Length of Term of Supervised Release

Check the Class of the Offense:

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

 

 

J Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

 

 

 

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(3))

 

 

If a statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Offense above, also check this box, and list the statutory
minimum term (See §5D1.2(c)):

 

 

 

years mandatory minimum term of supervised release

 

If an offense in 18 U.S.C. § 2332b(¢)(5)(B) that resulted in, or created a foreseeable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)).

 

 

 

Policy Statement: If a sex offense, the statutory maximum term of supervised release is recommended.

12. Restitution (See §5E1.1)

a. Ifrestitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:
The Court must order full restitution to the victims of the offenses of conviction and relevant conduct.

The Court will determine who the victims are and their restitution amounts.

b. Enter whether restitution is statutorily mandatory or discretionary:
Restitution is mandatory.

ce. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute:

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20128-BAF-RSW ECF No. 70 filed 08/20/19 PagelD.437 Page 30 of 30

Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant TARA LYNN LEE Docket Number 19-20128

 

 

13. Fines (The Guideline Range for Fines for Individual Defendants) (See §5E1.2)

a. Special Fine Provisions Minimum Maximum

 

Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine

provisions of 18 USC § 3571(b)(2) & (d)).

 

 

 

 

 

 

 

Enter the sum of statutory maximum fines for all such counts. $250,000
b. Fine Table (§5E1.2(c)(3))
Enter the minimum and maximum fines. $ 30,000 $300,000

 

 

 

 

 

 

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 13(b)) and the
greater maximum above (Item 13(a) or 13(b))). $30,000 $250,000

 

 

 

 

 

 

 

 

d. Ability to Pay

 

Check this box if the defendant does not have an ability to pay.

 

 

 

14. Special Assessments for Individual Defendants (See §5E1.3)

Enter the total amount of the statutory special assessments required for all counts of conviction:

e $100 for each felony count of conviction.

e $25 for each Class A misdemeanor count of conviction.

e While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL: $200
15. Factors That May Warrant a Departure (See §1B1.1(b))

Consider Chapter Five, Part H (Specific Offender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

 

 

 

 

 

 

 

 

16. Factors That May Warrant a Variance (See §181.1(c))
Consider the applicable factors in 18 U.S.C. § 3553(a) taken as a whole.

 

 

 

 

Completed by 52a Woodward Date June 28, 2019

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
